UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


ALVIN S. CADE,                          
                 Plaintiff-Appellant,
                 v.
                                               No. 02-1035
CONSECO HEALTH INSURANCE
COMPANY,
              Defendant-Appellee.
                                        
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
           Joseph F. Anderson, Jr., Chief District Judge.
                         (CA-00-3727-3-17)

                      Submitted: May 15, 2002

                       Decided: June 4, 2002

      Before WIDENER and WILKINS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

William T. Toal, JOHNSON, TOAL & BATTISTE, P.A., Columbia,
South Carolina, for Appellant. Susan Batten Lipscomb, Charles Fred-
erick Castner, NEXSEN, PRUET, JACOBS & POLLARD, L.L.C.,
Columbia, South Carolina, for Appellee.
2              CADE v. CONSECO HEALTH INSURANCE CO.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Alvin S. Cade appeals the district court’s order granting summary
judgment in favor of Conseco Health Insurance Co. on his breach of
contract claim arising from a contract that allowed him to sell insur-
ance as an independent contractor. We review a grant of summary
judgment de novo. Higgins v. E.I. DuPont de Nemours & Co., 863
F.2d 1162, 1167 (4th Cir. 1988). Summary judgment is appropriate
only if there are no material facts in dispute and the moving party is
entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Celotex
Corp. v. Catrett, 477 U.S. 317, 322 (1986). We view the evidence in
the light most favorable to the non-moving party. Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 255 (1986).

   We have reviewed the parties’ briefs, the joint appendix, and the
district court’s order and find no reversible error. Cade’s contract with
Conseco was an at-will agreement with a notice of termination provi-
sion. This type of contract is a contract for a definite term that is con-
tinually in force until notice is given. Shivers v. John H. Harland Co.,
423 S.E.2d 105, 107 (S.C. 1992). Once notice is given, the contract
continues until the last day of the notice period. Id. The measure of
damages for one wrongfully terminated under this type of agreement
is generally the wages for the unexpired portion of the term. Id. The
district court properly determined Conseco adequately gave notice
and determined Cade was not entitled to additional commissions
beyond what he was entitled to at the time of his termination. Accord-
ingly, we affirm on the reasoning of the district court. Cade v. Con-
seco Health Ins. Co., No. CA-00-3727-3-17 (D.S.C. filed Dec. 14,
2001; entered Dec. 17, 2001). We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                             AFFIRMED